DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mast (U.S. Patent Application No. 20200411998), hereinafter known as Mast, in view of Coster et al. (GB 2487391 A), hereinafter known as Coster.
Regarding claim 1, Mast teaches (Figs. 1-9) a deployable antenna system (30) for deployment in an extraterrestrial environment ([0027]), the deployable antenna system comprising:
a deployment mechanism (32,34,36) including one or more extendable support structures (34) comprising at least one axial support structure (32) adapted to extend in a z-direction parallel to a z-axis in the deployable antenna system (see Fig. 1B); and
a deployable antenna (42,44) attached to the one or more extendable support structures (see Fig. 1B) and adapted to be stowed in an undeployed state (see Fig. 3) and to be unfurled into a deployed state by the deployment mechanism (see Fig. 1B), the deployable antenna being further adapted to extend and unfurl during deployment from the deployment mechanism in the z-direction responsive to extension of the at least one axial support structure (see Fig. 1B).
Mast does not teach flexible membranes.
Coster teaches (Figs. 1A-3) a deployment mechanism (1); and
a deployable antenna (6) and adapted to be stowed in an undeployed state and to be unfurled into a deployed state by the deployment mechanism (see Figs. 1-3), the deployable antenna being further adapted to extend and unfurl during deployment from the deployment mechanism in the z-direction responsive to extension of the at least one axial support structure (from Fig. 2 to Fig. 3), the deployable antenna including one or more flexible membranes (3, 4) coupled to the at least one axial support structure (see Fig. 1A) and extending from the z-axis in the deployed state (see Fig. 1).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the flexible membrane of Coster in the antenna apparatus of Mast because it can be incorporated more readily into spaces while maintaining the antenna configuration (p. 4, para. 3 of Coster).
Regarding claim 2, Mast as modified teaches the limitations of claim 1, and further teaches (Figs. 1-9) wherein the one or more flexible membranes extend radially from the z-axis (see Fig. 2), but does not teach orthogonal arrangement.
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to make the membranes orthogonal to one another since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Orthogonal antennas in an array provide coverage for horizontal and vertical polarization which is known by a skilled artisan.
Regarding claim 3, Mast as modified teaches the limitations of claim 1, and further teaches (Figs. 1-9) wherein the one or more flexible membranes include a first flexible membrane and a second flexible membrane extending from the z-axis and interleaved with each other (see Fig. 2).
Mast does not teach an orthogonal arrangement. 
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to make the membranes orthogonal to one another since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Orthogonal antennas in an array provide coverage for horizontal and vertical polarization which is known by a skilled artisan.
Regarding claim 4, Mast as modified teaches the limitations of claim 1, and further teaches (Figs. 1-9) wherein at least two of the one or more flexible membranes include two or more parallel sub-membranes (see Fig. 2, membranes are parallel).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to make the membranes perpendicular to one another since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Orthogonal antennas in an array provide coverage for horizontal and vertical polarization which is known by a skilled artisan.
Regarding claim 5, Mast as modified teaches the limitations of claim 1, and further teaches (Figs. 1-9) wherein the one or more flexible membranes include a plurality of antenna elements (42) and wherein a spacing between the plurality of antenna elements along the z-direction on at least one of the one or more flexible membranes is non-uniform (see Fig. 1B).
Regarding claim 6, Mast as modified teaches the limitations of claim 1, and further teaches (Figs. 1-9) wherein at least one of the plurality of antenna elements includes a conductive trace inlaid in the one or more flexible membranes ([0031]).
Regarding claim 7, Mast as modified teaches the limitations of claim 1, and further teaches (Figs. 1-9) electromagnetic radiation (EMR) control circuitry (24, see Fig. 1A); and
an EMR circuitry coupler ([0024], transceiver is connected to antenna), wherein a flexible membrane of the one or more flexible membranes includes a plurality of antenna elements (42, 44), a first sub-membrane (one of 34, see Fig. 2), and a second sub-membrane (opposing one of 34 ,see Fig. 2), and
wherein a first conductive element of the EMR circuitry coupler is coupled at a distal portion to a distal-most antenna element of the first sub-membrane and a second conductive element of the EMR circuitry coupler is coupled to a distal-most antenna element of the second sub-membrane (see Fig. 1A, transceiver near distal end of antenna).
Regarding claim 8, Mast as modified teaches the limitations of claim 1, and further teaches (Figs. 1-9) electromagnetic radiation (EMR) control circuitry (24, see Fig. 1A); and
an EMR circuitry coupler ([0024], transceiver is connected to antenna), wherein a flexible membrane of the one or more flexible membranes includes a plurality of antenna elements (42, 44), a first sub-membrane (one of 34, see Fig. 2), and a second sub-membrane (opposing one of 34 ,see Fig. 2), and
wherein a flexible membrane of the one or more flexible membranes includes a first sub- membrane coupled to a second sub-membrane and antenna elements of the first sub- membrane are arranged with mirror symmetry about a central membrane axis relative to antenna elements of the second sub-membrane (see Fig. 1B).
Regarding claim 9, Mast as modified teaches the limitations of claim 1, and further teaches (Figs. 1-9) wherein the one or more extendable support structures includes at least one radial support structure (50) that is substantially orthogonal to the at least one axial support structure (see Fig. 2) and extendable in a radial direction orthogonal to the at least one axial support structure (see Fig. 2), the at least one radial support structure coupled to the one or more flexible membranes and adapted to extend the one or more flexible membranes radially from the z-axis (see Fig. 2, [0030]).
Regarding claim 10, Mast as modified teaches the limitations of claim 1, and further teaches (Figs. 1-9) wherein the at least one axial support structure is configured to extend along the z-axis responsively to the at least one radial support structure extending radially from the z-axis (see Fig. 2, [0030]).
Regarding claim 11, Mast teaches (Figs. 1-9) A method for deploying a deployable antenna (30) in an extraterrestrial environment ([0027]) from an undeployed state to a deployed state, the method comprising:
extending one or more axial support structures (32) axially in a z-direction parallel to a z- axis (see Fig. 1B), the one or more axial support structures coupled at a first end to the deployable antenna and at a second end to a deployment base from which the deployable antenna deploys (see Fig. 1B).
Mast does not teach flexible membranes.
Coster teaches extending support structures (1); and
unfurling one or more flexible membranes (3,4) of the deployable antenna by the extension, wherein the unfurling extends the one or more flexible membranes axially (from Fig. 2 to Fig 3), wherein the one or more flexible membranes extend from the z-axis (see Fig. 1).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the flexible membrane of Coster in the antenna apparatus of Mast because it can be incorporated more readily into spaces while maintaining the antenna configuration (p. 4, para. 3 of Coster).
Regarding claim 12, Mast further teaches (Figs. 1-9) extending one or more radial support structures (50) in a radial direction substantially orthogonal to the z-axis (see Fig. 2), each of the one or more radial support structures coupled on a first end to the deployable antenna and on a second end to the deployment base from which the deployable antenna deploys (see Fig. 2), wherein the extending causes the one or more flexible membranes to unfurl and extend in the radial direction (taught by Coster above).
Regarding claim 13, Mast further teaches (Figs. 1-9) wherein the operation of extending the one or more axial support structures is conducted responsively to the operation of extending the one or more radial support structures (see Fig. 2).
Regarding claim 14, Mast further teaches (Figs. 1-9) unfurling the one or more flexible membranes to extend radially from the z-axis.
Mast does not teach an orthogonal arrangement. 
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to make the membranes orthogonal to one another since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Orthogonal antennas in an array provide coverage for horizontal and vertical polarization which is known by a skilled artisan.
Regarding claim 15, Mast further teaches (Figs. 1-9) wherein at least two of the one or more flexible membranes include two or more parallel sub-membranes (pairs of membranes opposite each other), the two or more parallel sub- membranes coupled to one another to maintain a space between the two or more parallel sub- membranes of a predefined width (see Fig. 2, membranes are parallel and separated).
Regarding claim 16, Mast further teaches (Figs. 1-9) wherein the one or more flexible membranes include a plurality of antenna elements (42, see Fig. 1B).
Regarding claim 17, Mast further teaches (Figs. 1-9) wherein at least one of the plurality of antenna elements includes a conductive trace inlaid in the one or more flexible membranes ([0031]).

Regarding claim 18, Coster further teaches (Figs. 1-9) wherein the one or more flexible membranes further comprise:
one or more furling discontinuities (bends in 3,4, see Fig. 2) in the one or more flexible membranes resulting from a furling of the one or more flexible membranes in the undeployed state, wherein at least one of the plurality of antenna elements intersects at least one of the one or more furling discontinuities; and
at least one furl resilience element at the intersection (bias binding, 2).
Regarding claim 19, Mast further teaches (Figs. 1-9) extending an EMR circuitry coupler electrically coupled at a proximal portion to electromagnetic radiation (EMR) control circuitry (24), wherein a first conductive element of the EMR circuitry coupler is coupled at a distal portion to a distal-most antenna element of a first sub-membrane of a flexible membrane of the one or more flexible membranes and a second conductive element of the EMIR circuitry coupler is coupled to a distal-most antenna element of a second sub-membrane of the flexible membrane  (see Fig. 1A, transceiver near distal end of antenna).
Regarding claim 20, Mast further teaches (Figs. 1-9) extending an EMR circuitry coupler electrically coupled at a proximal portion to electromagnetic radiation (EMR) control circuitry (24), wherein a flexible membrane of the one or more flexible membranes includes a first sub-membrane coupled to a second sub-membrane and antenna elements of the first sub-membrane are arranged with mirror symmetry about a central membrane axis relative to antenna elements of the second sub-membrane (see Fig. 1A, 1B, antennas mirror symmetric).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eckwielen et al. (U.S. Patent No. 7911406) teaches a unfurlable antenna.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957. The examiner can normally be reached M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL MUNOZ/               Primary Examiner, Art Unit 2896